                               1   Graham S.P. Hollis (SBN 120577)
                                   ghollis@grahamhollis.com
                               2   Vilmarie Cordero (SBN 268860)
                                   vcordero@grahamhollis.com
                               3   Erik A. Dos Santos (SBN 309998)
                                   edossantos@grahamhollis.com
                               4   GRAHAMHOLLIS APC
                                   3555 Fifth Avenue, Suite 200
                               5   San Diego, California 92103
                                   Telephone: 619.692.0800
                               6   Facsimile: 619.692.0822
                               7   Attorneys for Plaintiff Joseph Osegueda and Aggrieved
                                   Employees
                               8
                                   Law Offices of
                               9   MATHENY SEARS LINKERT & JAIME, LLP
                                   Matthew C. Jaime (SBN 140340)
                              10   Robert W. Sweetin (SBN 297130)
                                   3638 American River Drive
                              11   Sacramento, CA 95864
SAN DIEGO, CALIFORNIA 92103
3555 FIFTH AVENUE SUITE 200




                                   Tel: (916) 978-3434
                              12   Fax: (916) 978-3430
   GRAHAMHOLLIS APC




                              13   Attorneys for Defendant Northern California InAlliance
                              14
                                                                   UNITED STATES DISTRICT COURT
                              15
                                                                  EASTERN DISTRICT OF CALIFORNIA
                              16
                                   JOSEPH OSEGUEDA, individually and on                Case No.:   2:18-cv-00835-WBS-EFB
                              17
                                   behalf of all similarly situated and/or aggrieved
                              18   employees of Defendants in the State of             ORDER CONTINUING HEARING ON
                                   California,                                         PLAINTIFF’S MOTION FOR PRELIMINARY
                              19                                                       APPROVAL OF CLASS ACTION
                                                  Plaintiff,                           SETTLEMENT
                              20
                                           v.                                          Date:       December 16, 2019
                              21                                                       Time:       1:30 PM
                                   NORTHERN CALIFORNIA INALLIANCE;                     Judge:      Hon. William B. Shubb
                              22   and DOES 1 THROUGH 50, inclusive,                   Dept.:      5, 14th Floor
                              23                                                       Action Filed: February 22, 2018
                                                  Defendants.
                                                                                       Case Removed: April 6, 2018
                              24                                                       Trial Date: None set
                              25

                              26
                              27 ///

                              28 ///
                                                                                        1
                                       [PROPOSED] ORDER CONTINUING HEARING ON PLAINTIFF’S MOTION FOR PRELIMINARY
                                                         APPROVAL OF CLASS ACTION SETTLEMENT
                               1                                       [PROPOSED] ORDER
                               2       By stipulation of the parties, and good cause appearing, it is HEREBY ORDERED THAT:
                               3       1) Plaintiff shall file his motion for Preliminary Approval of the Class Action Settlement on or
                               4          before December 16, 2019.
                               5       2) The hearing on Plaintiff’s Motion for Preliminary Approval of the Class Action Settlement is
                               6          scheduled for January 13, 2020 , at 1:30 p.m.
                               7

                               8 IT IS SO ORDERED.

                               9
                              10   DATED: November 19, 2019

                              11
SAN DIEGO, CALIFORNIA 92103
3555 FIFTH AVENUE SUITE 200




                              12
   GRAHAMHOLLIS APC




                              13

                              14

                              15

                              16

                              17

                              18

                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26
                              27

                              28
                                                                                   2
                                   [PROPOSED] ORDER CONTINUING HEARING ON PLAINTIFF’S MOTION FOR PRELIMINARY
                                                     APPROVAL OF CLASS ACTION SETTLEMENT
